NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

LIESCHEN L. ROWE,
Petitioner,

V.

DEPARTMENT OF THE ARMY,
Respondent.

2012-3186

Petition for review of the Merit Systems Protection
Board in case no. CH0752100744-B-1.

ON MOTION

ORDER

Lieschen L. Rowe submits a Uniformed SerVices Em-
p1oyment and Reemp1oyments Rights Act of 1994
(USERRA) Notiiication Form, requesting a waiver of the
payment of fees for his appea1. Based upon our revieW, it
does not appear that the underlying case included a
USERRA c1aim.

Accordingly,
IT Is ORDERED THAT:

LIESCHEN ROWE V. ARMY 2

Within 14 days of the date of filing of this order, RoWe
must either pay the docketing fee for this appeal or sub-
mit a motion for leave to proceed in forma pauperis for
this court to consider.

FoR THE CoURT

 

 l 0  /s/ Jan Horbal
Date J an Horbaly
Clerk

cc: Jane W. Vannernan, Esq.
; John A. Tacker, Esq.

s24 ua

SEP 1 U I/'.U‘|Z
JAN HORBALY
CI.ERK

EN.S FOB
THE FEDERAL C!RCU|T